— In consolidated proceedings to review assessments of certain real property for the tax years 1964 through 1973, the Board of Assessors of the County of Nassau appeals from a final order of the Supreme Court, Nassau County, entered July 23, 1973, which, inter alia, reduced certain of the assessments. Final order affirmed, with costs. The *921assessed valuations of petitioner’s property for the tax years in question were properly reduced for the reasons stated in the opinion of Mr. Justice Hogan at Special Term. Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.